In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                              Filed: August 23, 2017

* * * * * * * * * * * * * * * * * * *
KIMBERLY SEWELL,                    *
                                    *                                     No. 12-124V
                  Petitioner,       *
v.                                  *                                     Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                     Joint Stipulation; Tetanus-
AND HUMAN SERVICES,                 *                                     Diphtheria-acellular-Pertussis
                                    *                                     (“TDaP”) Vaccine; Guillain-Barré
                  Respondent.       *                                     Syndrome (“GBS”).
* * * * * * * * * * * * * * * * * * *

Anne C. Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

        On February 23, 2012, Kimberly Sewell (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 Petitioner received the
tetanus-diphtheria-acellular pertussis (“TDaP”) vaccination on September 13, 2011. Petitioner
alleges that she sustained a vaccine-related injury diagnosed as Guillain-Barré Syndrome
(“GBS”) that was caused-in-fact by the TDaP vaccine. She further alleges that she suffered the
residual effects of this injury for more than six months.

       On August 23, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 104).
Respondent denies that petitioner’s alleged GBS and residual effects were caused-in-fact by the
TDaP vaccine and denies that the TDaP vaccine caused petitioner any other injury or her current

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov. Before the decision is posted on the
court’s website, each party has 14 days to file a motion requesting redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days of the date this decision is filed, the
decision will be posted on the court’s website without any changes.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
condition. Id. at ¶ 6. Maintaining their above-stated positions, the parties nevertheless now
agree that the issues between them shall be settled and that a decision should be entered
awarding compensation to petitioner according to the terms of the joint stipulation attached
hereto as Appendix A.

      The joint stipulation awards a lump sum of $850,000.00 in the form of a check
payable to petitioner. Joint Stipulation at ¶ 8. This amount represents compensation for all
damages that would be available under 42 U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                         s/Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2